Citation Nr: 0207165	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  00-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 7, 1954, to 
September 9, 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Winston-Salem, North Carolina.  During the 
pendency of the appeal the RO reopened the veteran's claim 
and denied entitlement to service connection for psychiatric 
disability on the merits.  Nevertheless, the Board is 
required to independently determine if new and material 
evidence has been presented to reopen the claim.  
38 U.S.C.A. §§ 7104(b), 5108 (West 1991); see Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board also notes that in a decision dated 
February 12, 2002, the Board granted reopening of the 
veteran's claim of entitlement to service connection for 
psychiatric disability, and denied the claim on the merits.  
However, that decision has been vacated in a separate Vacatur 
decision.  As such, the matter is again before the Board.

In connection with his appeal, the veteran and his spouse 
testified at a hearing at the RO before a Decision Review 
Officer in February 2001 and at a videoconference hearing 
before the undersigned in December 2001.  The veteran 
accepted the video conference hearing in lieu of an in-person 
Travel Board hearing.  See 38 C.F.R. § 20.700(e) (2001).  
Transcripts of those hearings are associated with the claims 
file.




FINDINGS OF FACT

1.  By unappealed rating decision dated in October 1954, the 
RO denied service connection for psychiatric disability.

2.  The evidence received subsequent to the RO's October 1954 
decision includes evidence which is neither cumulative nor 
redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A Social History contained in service medical records notes 
the had one sister who experienced nervousness.  Also noted 
was the veteran's pre-service history of abdominal 
complaints, shaking, and fingernail biting.  Service medical 
records include note that during his service hospitalization 
the veteran sat and read the bible.  He would often be crying 
and would also annoy other patients by trying to convert 
them.  Service records note no evidence of hallucinations, 
delusions or any psychotic ideation.  A progress note dated 
in mid-July 1954 notes that mental status examination 
revealed a markedly immature and inadequate person, without 
evidence of a schizophrenic process.  Service personnel noted 
the veteran was overwhelmed with the loss of dependency of 
his spouse and that his symptoms dated from the loss of his 
mother.

A certificate from Brooke Army Hospital is contained in the 
service medical records folder.  The veteran was admitted to 
the hospital after four weeks of service with the diagnosis 
of schizophrenic reaction.  He had many vague complaints, 
mainly localized to his stomach.  He complained of 
nervousness and stated he could not stand to be in the Army 
in his present condition.  He reported he would become so 
irritated that he felt like tearing things apart and also 
reported his hands would shake and he would feel fatigued and 
weak, like he was going to "fly apart."  The veteran 
reported he had 19 siblings, that one brother was rejected 
for the draft, probably due to nervousness, and that one 
sister was severely nervous.  He dated the onset of his 
stomach complaints to his mother's death in 1940 (other 
records consistently note his mother's death to have occurred 
in or around 1950).  The examiner noted the veteran's 
appearance of marked intellectual impairment and his strong 
faith.  Also noted was that the veteran had an intensely 
dependent relationship with his spouse and that a child had 
been born one week prior to his having entered service.  
Examination revealed the veteran to be tense, fearful and 
dejected; he cried when speaking of home and his spouse.  
There was no evidence of hallucinations, delusions, or any 
psychotic ideations, and both physical and neurologic 
examinations were essentially negative.  There was no 
evidence of organic disease on examination.  The assessment 
was that the veteran had been grossly inadequate, immature 
and dependent throughout his entire life.  The diagnosis was 
passive dependency reaction, chronic and severe, existing 
prior to service and improved with prospects of a discharge 
from the service.  The veteran was found to be unfit for 
service due to a passive dependency reaction manifested by an 
appearance of gross immaturity and inadequacy, strong 
dependency needs, tension, fearfulness and gastric 
complaints.  

In a rating decision dated in October 1954, the RO denied 
service connection for psychiatric disability.  The RO 
indicated that the passive dependency reaction shown to exist 
was not a disability for VA purposes.  The RO notified the 
veteran of its decision at his address of record.  The 
veteran did not appeal.

In a letter dated in August 1999, S.D. Stallings, M.D., 
reported treatment of the veteran beginning in July 1955 for 
profound anxiety and depression, which the veteran dated to 
July 1954 while in the service.  Dr. Stallings set out that 
the veteran's condition became much worse and required 
hospitalization during service.  

In November 1999, the RO received a statement from the 
veteran's son to the effect that the Army abused the veteran 
and caused him to experience fear, thus causing his 
psychiatric problems.  Also at that time the veteran 
submitted a copy of a military Certificate of Acceptability, 
dated in November 1953, showing that he was found to be 
acceptable for induction into the armed services.  No medical 
findings are noted on that form.

In a letter dated in June 2000, Dr. Stallings reported 
treating the veteran for profound anxiety and severe 
depression since July 1955 and indicated that during therapy 
sessions the onset of the illness was dated to July 1954, 
while the veteran was in active service.  Dr. Stallings noted 
that during service the veteran's condition became severe, 
requiring hospitalization, and that the veteran continued to 
be seen by Dr. Stallings for treatment until 1988.  Dr. 
Stallings opined that the veteran's condition was caused and 
aggravated by being kept in the Army.

The claims file contains records of VA outpatient treatment 
dated from June 1999 to February 2001; VA documented the 
absence of records pertinent to the veteran for the period 
1995 through 1998.  Those records reflect that the veteran 
was followed for multiple physical complaints, and include 
note of psychiatric diagnoses such as a personality disorder, 
major depressive disorder, agoraphobia and generalized 
anxiety disorder.  One record, dated in November 1999, notes 
the veteran's history of panic attacks and agoraphobia as 
well as depression and anxiety.  The entry includes note that 
the veteran related the onset of symptoms to the time of his 
draft into the Army in 1954, with continuing problems after 
discharge.  The impressions were generalized anxiety disorder 
and recurrent depression.  A February 2001 entry notes 
diagnoses of severe, recurrent major depressive disorder 
without psychosis, improved since the last appointment, and a 
panic disorder with agoraphobia that was well controlled.  

In February 2001, the veteran testified at a personal hearing 
at the RO before a Decision Review Officer.  The veteran and 
his spouse denied his having received any psychiatric 
treatment prior to service.  His spouse reported that the 
veteran changed in service and when he came back he would cry 
all the time.  She indicated the veteran was treated after 
service by a local doctor who was not a psychologist.  She 
indicated that the veteran had not been allowed to 
communicate with other patients while hospitalized during 
service and nothing was done to help him.  Transcript at 1-4.  
The veteran reported that prior to service he worked with his 
father in the lumbar business, and that after service he went 
back to work for his father part-time up until 1986 when his 
father died.  The veteran's spouse stated that Dr. Stallings' 
records had been destroyed in a tornado.  Transcript at 5.  

The veteran's spouse has also submitted statements in support 
of this appeal, essentially indicating that the veteran was 
fine prior to service but developed severe problems while in 
service that have continued to date.

The claims file contains a statement dated in October 2001, 
signed by a physician associated with the VA Medical Center.  
That physician indicated that the veteran had recurrent major 
depression and panic disorder dating back to the time of his 
service during the Korean War.  

In December 2001, the veteran and his spouse testified at a 
videoconference hearing before the undersigned.  The veteran 
reported receiving treatment from Dr. Stallings in 1954, 
after his discharge from service.  He stated that Dr. 
Stallings' records had been destroyed in a tornado and were 
unavailable, but that Dr. Stallings prepared a statement for 
the record contemporary to the appeal and after he had 
retired.  The veteran also reported receiving VA treatment 
over several years for his problems.  Transcript at 1-5.  The 
veteran denied having had any nervous symptoms prior to 
service entrance, and reported his problems began while he 
was in service and that he received treatment from 
Dr. Stallings until that physician retired in the 1980s.  
Transcript at 5-6.  The veteran reported that during service 
he was treated unfairly.  He gave an example of not being 
able to leave the hospital section to which he was assigned 
for the evaluation of his nervous symptoms.  The veteran 
generally complained about the way he was treated even prior 
to hospitalization without providing specific examples.  
Transcript at 7-9.  His spouse also reported that the veteran 
had been unfairly treated and not provided with the 
psychiatric help he needed.  Transcript at 9-10.

VA outpatient records dated in December 2001 reflect the 
veteran underwent recreation therapy for anxiety and other 
problems, and psychiatric treatment for disorders diagnosed 
as panic disorder and recurrent depression.

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).

Moreover, subsequent to the RO's most recent consideration of 
the veteran's case, VA amended its regulations to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date.  

As explained below, the Board has determined that reopening 
of the veteran's claim is warranted.  Therefore, no 
additional information or evidence is necessary to 
substantiate the claim to reopen and no useful purpose would 
be served by remanding the case for RO consideration of the 
claim to reopen in light of the regulations implementing the 
VCAA.   

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

The Board finds that Dr. Stallings' June 2000 statement and 
the October 2001 statement from a VA physician are new and 
material.  Such are clearly not cumulative or redundant of 
evidence previously of record.  Moreover, since the medical 
statements are competent evidence of the onset or increase in 
severity of psychiatric disability during the veteran's 
military service, they are so significant that they must be 
considered to fairly decide the merits of the claim.  
Accordingly, reopening of the claim is in order.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disability pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing the reopened claim for 
service connection for psychiatric disability.





ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for psychiatric disability is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

